INGRAHAM, J.
This motion was made on notice to the attorney general, and to Raphael J. Moses, attorney for Shorb and others, appellants, and was opposed by counsel appearing for Mr. Moses. The accounts of the receiver seem to have been passed by the court without the usual reference; and, as the approval of the accounts may possibly estop these appellants from questioning the payments made by the receiver to the creditors of the corporation, we think these accounts should not have been approved. As to the payment of the $1,000 to the attorney for the receiver, we think the court was authorized to direct that payment on account of his services rendered to the receiver. The order should therefore be modified by striking out the provision approving the accounts, and, as modified, affirmed, without costs. All concur.